RICHARD B. TEITELMAN, Judge,
concurring in part and dissenting in part.
I concur with that part of the principal opinion holding there was insufficient evidence to terminate parental rights in this case. However, I dissent from the holding that a petition to terminate parental rights is a “supplemental petition” for purposes of Rule 126.01(c). This unnecessarily limits the traditional right of litigants to disqualify the judge and severely disadvantages parents faced with proceedings designed to forever extinguish the parent-child relationship. In addition, characterizing petitions to terminate parental rights as a supplement to an earlier petition to assume jurisdiction over a child in need of care and treatment ignores the fundamentally different purposes and factual predicates underlying the two petitions.
“(N)o system of justice can function at its best or maintain broad public confidence if a litigant can be compelled to submit his case in a court where the litigant sincerely believes the judge is incompetent or prejudiced ... (T)hat is the price to be paid for a judicial system that seeks to free a litigant from a feeling of oppression.” State ex rel. McNary v. Jones, 472 S.W.2d 637, 639-640 (Mo.App.1971). Missouri courts have, therefore, traditionally liberally construed statutes and rules in favor of the right to disqualify. State ex rel. Wesolich v. Goeke, 794 S.W.2d 692, 695 (Mo.App.1990); see also, State ex rel. Horton v. House, 646 S.W.2d 91, 93 (Mo. banc 1983); In the Matter of the Estate of Boeving, 388 S.W.2d 40, 50(9) (Mo.App.1965). Although the case law requires that this precedent inform the interpretation of Rule 126.01(c), the principal opinion neither cites nor applies this law in its analysis. Instead, the principal opinion’s holding is premised upon at least three general conclusions, none of which withstand analysis.
I. State ex rel. Brault v. Kyser
The principal opinion concludes that State ex rel. Brault v. Kyser, 562 S.W.2d 172 (Mo.App.1978), is inapplicable, even though Brault expressly held that a petition to terminate parental rights is an independent civil action entitling a party to a new motion for change of judge. The reasoning in Brault is sound today, just as it was then.
The Brault court first noted that petitions for protective custody and petitions for termination of parental rights are grouped together in separate subheadings within chapter 211. Id. at 174. That is still the case. Petitions to assume jurisdiction over children in need of care and treatment are covered by sections 211.031 to 211.431. The provisions pertaining to the termination of parental rights are grouped together in sections 211.442 to 211.490 and are specially marked off with the subheading “Termination of Parental Rights. Although not dispositive, the retention of a separate subheading indicates the intent to classify petitions to terminate parental rights as independent actions.” See, Smith v. Doe, 538 U.S. 84, 94, 123 S.Ct. 1140, 155 L.Ed.2d 164 (2003)(noting that a separate subheading within the criminal code containing the statutory provisions *374for sex offender registration evidences some intent to classify the registration requirements as a criminal punishment).
Second, Brault noted that protective custody petitions have a fundamentally different purpose than a petition to terminate parental rights. Id., at 174. The petition to assume jurisdiction contemplates only a temporary change of custody and leaves parental rights intact, whereas the petition to terminate parental rights seeks to nullify the parent-child relationship. Id. The petition to terminate parental rights represents a fundamental shift in the state’s role from assisting a family in distress to dismantling the very existence of that family. Parents have a fundamental liberty interest in the care, custody and nurturance of his or her child, Stanley v. Illinois, 405 U.S. 645, 651, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972). A petition to terminate those fundamental interests is not merely supplemental.
Finally, Brault noted that because the petition to terminate parental rights seeks a different result than' the petition for juvenile division jurisdiction, it also requires different factual findings. Brault, 562 S.W.2d at 174. The principal opinion dismisses Brault because the decision is based upon “chapter 211 as then constituted,” but does not recognize that the fundamental differences between petitions for juvenile division jurisdiction and petitions to terminate parental rights remain unchanged. As Brault explained, a petition for termination of parental rights was, and still is, an independent civil action.
Rule 126.01 is not inconsistent with Brault. Rule 126.01 does not mention petitions to terminate parental rights. Instead, the rule provides only that:
“a supplemental petition and a motion to modify a prior order of disposition under chapter 211, RSMo, shall not be deemed to be an independent civil action unless the judicial officer designated to hear the motion is not the same judicial officer that heard the previous action.”
Absent an express provision in Rule 126.01(c) that a petition to terminate parental rights is a supplemental petition, and in view of the continued applicability of the reasoning in Brault, it begs the question to conclude that the term “supplemental petition” must refer to petitions to terminate parental rights. Imposing such a significant limitation on the longstanding and vital right to disqualify a judge requires more than an inference.
II. Defining “supplemental petition”
The principal opinion notes that the term “supplemental petition” is not expressly defined in Missouri law. However, section 509.510, entitled “Supplemental Pleadings,” provides in part that:
Upon motion of a party the court may, upon reasonable notice and upon such terms as are just, permit him to serve a supplemental pleading setting forth transactions or occurrences or events which have happened since the date of the pleading sought to supplemented.
A petition is a pleading. Therefore, a “supplemental petition” is a “supplemental pleading” within the plain meaning of section 509.510.
Analyzed in light of section 509.510, a petition to terminate parental rights is not merely a supplemental pleading or petition. Unlike a supplemental petition, a petition to terminate parental rights is not filed upon the motion of a party. It is filed either on the state’s own initiative or, in some instances, by statutory mandate. See, e.g., section 211.447.2. Unlike a supplemental petition, a petition to terminate parental rights does not simply set forth transactions and occurrences that have happened since the date of a protective custody petition. Instead, as the Brault *375court held, it is an independent civil action seeking a fundamentally different result supported by a different set of required factual findings. A supplemental petition is nothing more than a mechanism to add a necessary party or clarify an allegation.1 Thus, the “supplemental petition” referenced in Rule 126.01(c) refers only to a supplemental juvenile division petition seeking, for example, a change in an order of disposition entered by the juvenile division.
The statutorily mandated procedures for commencing an action to terminate parental rights further support the conclusion that such actions are independent. Section 211.452 requires the petition to terminate parental rights to be filed in the juvenile division that has prior jurisdiction over the child. Section 211.453 provides that service of the summons on the petition shall be made as in other civil cases in the manner prescribed in section 506.150, RSMo. Chapter 506 governs the Commencement of Actions, with section 506.150 specifically setting forth the manner in which service of process must be made in civil cases. If petitions to terminate parental rights were nothing more than a supplemental petition, there would be no need to serve process in compliance with section 506.150 governing the commencement of civil actions.
In lieu of the aforementioned statutes, the principal opinion relies upon the fact that petitions to terminate parental rights are sometimes given the “same ease number as the initial petition requesting the juvenile court to take jurisdiction.” The administrative expediency of assigning case numbers is irrelevant.2 The relevant factors — the aforementioned statutes, the fundamental nature of the rights and interests involved in these cases, the different purposes and required findings and the actual impacts on families — lead to the conclusion that petitions to terminate parental rights are independent civil actions.
III. One Family/One Judge
Finally, the principal opinion concludes that limiting the right to disqualify the judge in proceedings to terminate parental rights is consistent with the “one family/one judge” system supposedly implemented when Missouri adopted the family court system established in chapter 487. However, nothing in the actual language or structure of chapter 487 adopts a one family-one judge system. There are no provisions in chapter 487 mandating that one judge adjudicate all petitions filed after the court assumes jurisdiction. Chapter 487 does nothing more than establish family court divisions in some judicial circuits, define the jurisdiction of those divisions, set the qualifications for family court division judges and commissioners, and establish the general administrative structure for the family court division.
*376Given the lack of statutory support for the one family/one judge concept, the principal opinion turns to a student comment published in the University of Missouri-Kansas City Law Review. See, Paul Williams, Symposium Issue: Children and the Law: A Unified Family Court for Missouri, 63 UMKC L.Rev. 383, 284 (Spring 1995). The student comment is well written, but it is not law itself and cites no law to support the proposition that chapter 487 adopts a one family, one judge system. The comment cites a 1993 report by an American Bar Association Presidential Working Group and a 1993 newspaper article in which an advocate states her non-legal opinion that Missouri has adopted a “one family-one judge system.” A student comment in a law review neither establishes the existence of the one family, one judge system advocated by the principal opinion, nor supports the conclusion that a petition to terminate parental rights is but a supplemental petition.
Countless psychological and child development studies have shown that children'— especially infants and young children under the age of five — who are needlessly separated from their familiar parent suffer resulting deficits in their emotional and intellectual development. Joseph Gold-stein, Albert J. Solnit, Sonja Goldstein and Anna Freud, The Best Interests of the Child: The Least Detrimental Alternative, 20 (1996). “When family integrity is broken or weakened by state intrusion, [the child’s] needs are thwarted.... The effect on the child’s developmental progress is likely to be detrimental.” Id. at 90. When the issues involved so dramatically impact the lives of those involved, the courts should not curtail time-tested safeguards to fairness and legitimacy unless there is clear legal authority requiring them to do so.
I would follow the sound reasoning in Brault and hold once again that a petition to terminate parental rights is an independent civil action entitling parents in all cases to move for disqualification of the judge.

. There are other statutes that employ the term "supplemental petition” and support the conclusion that a supplemental petition is simply an amended petition. For example, section 507.030.2 provides that when persons have a joint interest in a cause of action and a "complete determination of the controversy cannot be had without the presence of other parties," the court "may order them to be brought in by an amendment of the petition, or by a supplemental petition and a new summons.” Similarly, section 473.340.4 provides that in a suit to assert an interest in the assets of an estate, an "amended or supplemental petition” may be filed if "the court finds that a complete determination of the issues cannot be had without the presence of other parties. ...”


. Likewise, the fact that juvenile officers occasionally denominate petitions to terminate parental rights as supplemental petitions has no bearing on the legal analysis.